DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-15 in the reply filed on 5/27/22 is acknowledged.
Specification
The abstract of the disclosure is objected to because the word “fibre” should be rewritten as “fiber”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the word “fibre” should be rewritten as “fiber”.  
Appropriate correction is required.
Claim Objections
Claims 8-15 are objected to because of the following informalities:  the word “fibre” should be rewritten as “fiber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011039828.
In regard to claim 8. WO ‘828 discloses a composite connector for a fluid transfer conduit comprising:
a hub portion 11 comprising a tube which extends substantially parallel to a central axis; and
a flange portion 12 which extends from the hub portion at an angle to the central axis;
wherein the hub portion comprises a polymer reinforced with continuous circumferentially-oriented fiber reinforcement 2A, 2B; and
wherein the flange portion comprises the same polymer reinforced with continuous fiber reinforcement 2A, 2B and a support layer 3B to which the continuous fiber reinforcement is secured by being 4 stitched thereto.
In regard to claim 9, wherein the continuous fiber reinforcement comprises multiple layers 3A, 3B stitched to the common support layer.
In regard to claim 10, wherein the flange portion comprises at least one fixing point (point at which 11 and 12 are bent at a 90 degree angle) and the continuous fiber reinforcement is arranged to at least partially encircle the fixing point(s) (the fiber continues from the hub surface through the bend and into the flange portion 12).
In regard to claim 11, wherein the flange portion 12 is substantially perpendicular to the central axis of the hub portion 11.
In regard to claim 13, wherein the polymer comprises a thermosetting polymer.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HORI 2015/0299913.
In regard to claim 8, Hori discloses a composite connector for a fluid transfer conduit comprising:
a hub portion 12 (see fig. 13) comprising a tube which extends substantially parallel to a central axis; and
a flange portion 13 which extends from the hub portion at an angle to the central axis;
wherein the hub portion comprises a polymer reinforced with continuous circumferentially-oriented fiber reinforcement (see fig. 9 and paragraph 56); and
wherein the flange portion comprises the same polymer reinforced with continuous fiber reinforcement 13 and a support layer 3B to which the continuous fiber reinforcement is secured by being stitched 22a thereto (see fig. 9).
In regard to claim 9, wherein the continuous fiber reinforcement comprises multiple layers stitched to the common support layer (see fig. 9).
In regard to claim 10, wherein the flange portion 13 comprises at least one fixing point (where tab 31 overlaps hub portion 12) and the continuous fiber reinforcement is arranged to at least partially encircle the fixing point(s) (the fiber continues from the flange surface through the bend and into the tab portion 31).
In regard to claim 11, wherein the flange portion 13 is substantially perpendicular to the central axis of the hub portion 12.
In regard to claim 12, wherein the flange portion 13 comprises one tab 31 which extends along a surface of the hub portion 12.
In regard to claim 13, wherein the polymer comprises a thermosetting polymer (see paragraph 56).
	In regard to claim 14, the composite connector of claim 8 and a fiber reinforced polymer fluid transfer conduit 12 (one of the multiple layers of 12 in fig. 13 above the bottom most hu portion 12 in fig. 13) connected to the hub portion (bottom most band 12) is selected such that the coefficient of thermal expansion and stiffness of the hub portion matches that of the fluid transfer conduit (all bands 12 are made from the same material).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grendelman, Mueller, Ohta, Marlin, Gonzalez, Larson and Bernard disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679